Citation Nr: 0008120	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's spouse, sister and brother-
in-law


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had National Guard service from November 1947 to 
April 1949.  He served on active duty with the United States 
Army from November 1949 to February 1950 when he was 
separated due to inefficiency.  He also served in the United 
States Navy from November 1958 to June 1959 when he was 
separated by reason of a fraudulent enlistment.  (He had 
apparently enlisted using an assumed name and had denied any 
previous military service.)  

This is an appeal from a March 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, which denied entitlement to service 
connection for a chronic right knee disability.  


FINDINGS OF FACT

1.  The veteran' was seen in late January 1950 with a 
complaint of a sore right knee that began three days 
previously.  He was provided heat treatment and an Ace 
bandage and returned to duty.  

2.  The veteran's service medical records, including the 
reports of physical examination for separation from both 
periods of service, reflect no further complaints or findings 
regarding a right knee condition.  

3.  Chronic right knee disabilities, including 
osteoarthritis, were initially medically demonstrated many 
years following the veteran's separation from his second 
period of military service.  

4.  There is no medical evidence establishing a link between 
the veteran's current chronic right knee disabilities and the 
right knee condition for which he was treated in service or 
any other incident of service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a chronic right knee disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for a chronic right 
knee disability is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.  

I.  Background

The veteran's service medical records pertaining to his 
initial period of active service with the United States Army 
may not be complete since the available records were burned 
to some extent by the fire which occurred at the National 
Personnel Records Center in 1973.  The available records 
reflect that the veteran was seen during service, in late 
January 1950 with a complaint of a sore right knee that began 
three days previously.  He was provided heat treatment and an 
Ace bandage and returned to duty.  When he was examined for 
separation from service in February 1950, it was indicated 
that there was no significant abnormality involving the spine 
and lower extremities.  

The veteran's service medical records pertaining to his Navy 
service were not involved in the fire and appear to be 
complete.  They reflect that, when he was examined for entry 
into that period of service in November 1958, he reported 
that his health was good.  He indicated that he did not have 
or had never had a "trick" or locked knee, or any illnesses 
or injuries which he had not reported.  On clinical 
evaluation of the lower extremities, they were reported to be 
normal.  When the veteran was examined for separation from 
that period of service in June 1959, clinical evaluation of 
the lower extremities was again normal.  The chronological 
record of medical care makes no reference to any right knee 
condition during the veteran's navy service.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1996.  He referred to a right knee 
disability that began in 1950.  

The veteran later submitted an October 1997 statement from 
his sister to the effect that she recalled the veteran being 
in an accident and her parents going to get him.  She stated 
that he was not able to walk upon their return and her 
parents had carried him into the house from their car.  A 
Dr. Benson had come to the house and saw him for quite a long 
time.  The veteran had intravenous tubes going into him.  She 
also recalled her parents talking about contacting the Red 
Cross.  It had been Christmas time in 1949.  The veteran had 
bandages on his knees and the doctor would change them.  Her 
mother would place warm packs and medications on them.  There 
were big knots that the doctor said would go down when the 
swelling went down.  She recalled the doctors saying that 
they could not X-ray the knees because of the swelling.  She 
recalled the doctor telling her mother that the veteran 
needed some crutches to walk with so he could start bending 
his leg.  A friend of her parents brought crutches over for 
her brother.  It was not long thereafter when he went back to 
the Army.  

The regional office thereafter received a number of VA 
outpatient treatment records reflecting that the veteran was 
treated for various conditions during 1996 and 1997.  His 
complaints included pain involving both knees.  An X-ray 
study of the right knee in June 1997 showed Osgood-
Schlatter's disease and osteoarthritic changes of the knee 
joint.  

During the course of an October 1997 hearing at the regional 
office, the veteran testified that he had been on his way 
home for Christmas leave in 1949 when the individual 
operating the vehicle struck a car that had been stalled in 
the middle of the road.  He was in the front seat and was 
thrown up against the dashboard.  He had been left sitting on 
the road until his parents came and they took him home where 
he saw a doctor.  The veteran related that he was running a 
temperature and the doctor was more concerned about his cold 
or whatever it was than his knee.  His knee had swollen and 
his pants had to be cut off.  His mother had contacted the 
Red Cross and got an extension on his leave.  He had returned 
to base on a Sunday and on Monday morning they were supposed 
to go on a 20-mile hike.  He made almost a mile and then had 
to be taken back to the barracks in a jeep.  They examined 
him and told him he had a real problem with his knee and a 
few days later he was discharged.  He had severe pain and 
occasionally the knee would fold up on him and he could 
hardly stand on it.  Dr. Benson was deceased and he had no 
idea where any treatment records might be.  The veteran 
indicated that that was his initial major injury to his right 
knee.  

The veteran's sister recalled someone calling her parents and 
they had gone somewhere to pick up the veteran.  When they 
brought him back, her father carried him into the house.  The 
doctor told her mother that he could not be moved and he had 
intravenous tubes going into him.  The doctor also bandaged 
what she assumed was a cast that he had placed on his leg.  
The veteran had walked on crutches for some time.  She 
recalled very distinctly that, when her father brought him 
in, the pants leg had all been ripped.  She stated she could 
verify that the veteran had had trouble with his leg ever 
since that time, all through the years.  He had trouble 
getting up and down.  

In a December 1997 statement, the veteran's brother-in-law 
indicated that, prior to the veteran's time in service, he 
had had no physical handicaps.  After the veteran's return 
home in February 1950, he was having great difficulty getting 
around.  The veteran had told him that it was from an 
accident in December 1949.  The veteran had showed him his 
knees, which were all swollen, and he had a large knot on the 
right knee.  When the veteran attempted to stand, he had 
problems getting to his feet and walking was very difficult 
for him.  He seemed to be in constant pain all the time 

A December 1997 statement by another sister of the veteran 
was to the effect that, prior to the veteran entering the 
Army, he had no injuries to his knees.  However, when he 
returned home from service in February 1950, he was having 
great difficulty walking and getting around.  When she asked 
him about it, he indicated that it was from the accident in 
December 1949.  He was still having great difficulty with his 
knees and they seemed to be getting worse.  

A December 1997 statement by an acquaintance of the veteran 
reflected that he had known the veteran for over 50 years.  
He stated that the veteran had had knee problems ever since 
he was discharged from the Army in 1950.  He also recalled 
that the veteran had been involved in an accident in December 
1949 while on Christmas leave.  The veteran had injured his 
right knee and contracted pneumonia and had been treated by 
Dr. Benson.  The Red Cross had obtained an extension on his 
leave so he could recuperate before returning to Fort Riley, 
Kansas.  He had returned home in the latter part of February 
after being discharged from the Army  and had been on 
crutches at that time.  

A December 1997 statement by the daughter of Dr. Benson 
reflected that he had been a practicing physician from 
November 1947 until the time of his death in December 1996.  
He had owned the Benson Clinic in Cherokee, Oklahoma and he 
had closed the clinic in 1992, at which time the individual 
patient's records were made available to those who were 
interested.  In the summer of 1997, while preparing to sell 
her parents' home in Cherokee, she had destroyed all 
remaining patient files.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the veteran's service medical records reflect 
that he was seen in January 1950 with a complaint of a sore 
right knee that began three days previously.  He was given 
heat treatment and an Ace bandage was applied.  He was 
returned to duty.  When he was examined for separation from 
that period of service in February 1950, there was no 
reported significant abnormality involving the extremities.  

When the veteran was examined for entry into his Navy service 
in November 1958, he checked a block on a medical history 
form indicating that he did not have or had never had a 
"trick" or locked knee, and also reported that he had had no 
other significant illnesses or injuries.  He stated that his 
health was good.  On the medical examination, clinical 
evaluation of the lower extremities was normal.  When he was 
examined for separation from that period of service in June 
1959, clinical evaluation of the lower extremities was again 
normal.  

The veteran did not submit a claim for service connection for 
a right knee condition until October 1996, many years 
following his separation from his second period of active 
service and a right knee disability, including 
osteoarthritis, was initially medically demonstrated when he 
was seen on an outpatient basis by the VA in 1997.  It is 
noteworthy that, when the veteran was seen in 1997, he 
complained of pain involving his left knee as well as his 
right knee.  

The veteran testified at the October 1997 hearing on appeal 
that he had injured his right knee during service, in 
December 1949, when he was involved in a traffic accident 
while returning to his home from his military base and was 
treated at his home by a private physician.  However, there 
is no reference to such an incident in the veteran's service 
medical records.  The late January 1950 report in his service 
medical records of a complaint of right knee pain indicates 
that the pain had begun only three days previously.  The 
private physician who reportedly treated the veteran, 
Dr. Benson, is deceased and his treatment records have been 
destroyed.  The veteran's sisters and his brother-in-law also 
indicated that they recalled the veteran's return home in 
December 1949 with problems with his right knee.  However, 
the events described occurred many years previously and the 
individuals are untrained in medicine.  Thus, they would not 
be qualified to render opinions as to the nature of any right 
knee disability present at that time.  There are no medical 
records reflecting any treatment of the veteran for a right 
knee disability over the many years following his separation 
from military service.  Thus, the evidence indicates that the 
right knee condition for which the veteran was treated during 
service in January 1950 represented an acute and transitory 
disorder that resolved with treatment, leaving no residual 
disability and bearing no relationship to any current right 
knee disability.  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence tending to establish 
any link between his current knee disabilities and the knee 
injury for which he was treated in 1950 during service or any 
other incident in service.  Accordingly, since the veteran 
has submitted no medical evidence that would support his 
contentions, the Board concludes that he has not met the 
initial burden of presenting evidence of a well-grounded 
claim imposed by 38 U.S.C.A. § 5107.  It follows that 
favorable action in connection with his appeal is not in 
order.  


ORDER

Entitlement to service connection for a chronic right knee 
disability is not established.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

